Opinion by
White, P. J.
§ 165. Appeal bond to court of appeals; conditions of. An appeal bond from the county court to the court of appeals was conditioned as'follows: “ The said J. N. Lerrick shall prosecute his appeal to effect, and shall pay and satisfy the judgment or decree that may be rendered against him and the obligors in this bond by the court of appeals.” Held, that the bond was not conditioned as the law requires. If it is intended as a bond for costs, it is defective in not binding the obligors for the payment of all the costs which have accrued in the court below, or which may accrue in the appellate court. If intended as a supersedeas bond, it is defective for omitting to stipulate for the payment of all such damages as the appellate court may award against the appellant. [R. S. arts. 1400-1404; Reid v. Fernandez, 52 Tex. 379.] The appeal was dismissed.